Citation Nr: 1426191	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  13-13 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  For the period from August 1, 2009 onward, entitlement to a rating in excess of 20 percent for lumbar/thoracic disc disease, status post L4-S1 decompression and fusion with residual left L4 motor deficit.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from August 1, 2009 to August 19, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel

INTRODUCTION

The Veteran had active military service from March 1989 to April 1990 and October 1990 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO denied claims for an increased rating for the Veteran's service-connected lumbar and thoracic spine disability, entitlement to TDIU, and a temporary total evaluation based on the need for convalescence under 38 C.F.R. § 4.30.  This rating decision stems from a claim for benefits filed on May 29, 2009.

After the filing of an August 2010 notice of disagreement, in a March 2013 rating decision, the RO in Waco, Texas, granted a temporary total evaluation of 100 percent from April 13, 2009 (prior to the claim for increase filed on May 29, 2009) to July 31, 2009 under 38 C.F.R. § 4.30 based on the need for convalesce.  The Board finds that this was a complete grant of the benefit sought based on the spinal surgery and resultant need for convalescence.  The Board has characterized the issue on the title page above to reflect this 100 percent rating already awarded for the period from April 13, 2009 to July 31, 2009; thus, the issue of a higher rating is limited to entitlement to the period beginning August 1, 2009.

Regarding other relevant procedural history, previously in a January 2011 rating decision, the St. Petersburg RO granted entitlement to TDIU as of August 20, 2010, the date VA received the Veteran's claim for service connection for depression.  The Veteran's contentions, however, include that his service-connected spinal disability causes the unemployability.  Thus, the Board finds that the record raises the issue of entitlement o TDIU from the date the 100 percent rating under 38 C.F.R. § 4.30 was terminated for the service-connected spine disability to the day prior to the current effective date for the grant of TDIU.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  That is, the question on appeal as to unemployability is limited to entitlement to TDIU from August 1, 2009 to August 19, 2010.

In the Veteran's May 2013 substantive appeal, VA Form 9, he did not indicate whether he desired a Board hearing.  As such, in June 2013, the RO sent the Veteran a letter requesting that he make an election as to whether he desired a hearing.  He was requested to respond within thirty days.  He has not provided a response.  Under these circumstances, as the RO sought to obtain a response and the Veteran nor his representative have indicated a desire to have a hearing, the Board finds that there is no pending request for a hearing.

The Board notes, as listed on the title page, that the Veteran has changed his name.  Review of the record indicates that he has used both names during the pendency of this appeal.  In completing the development in the below remand, the agency of original jurisdiction (AOJ) is directed to ensure that any negative response to request for records is not due to records being filed under only one of the Veteran's used names.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of VA treatment records dated through June 2013, which were considered by the AOJ in the December 2013 supplemental statement of the case, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.     

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to provide notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), seek additional relevant records, and obtain an updated examination.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

Regarding notice, the Board is cognizant that the RO has sent multiple notification letters pursuant to the VCAA.  However, there is evidence that all of these letters that addressed the claims currently in appellate status were returned as undeliverable and there is not indication that any of these letters were resent to the current address used for the Veteran.  Therefore, upon remand, the AOJ should send the Veteran a letter that provides notification pursuant to the VCAA of the evidence and information needed to substantiate the claim for an increased rating for his service-connected lumbar and thoracic spine disability for the period from August 1, 2009 onward as well as the claim for entitlement to TDIU for the period from August 1, 2009 to August 19, 2010.

Regarding additional records, the Board notes that the Veteran reported treatment, to include spinal surgery, in April 2009.  The claims file includes limited medical records from this private treatment.  In this regard, one identified provider indicated that the Veteran was not a patient.  As noted in the Introduction, however, the Veteran has used two last names during the pendency of this appeal.  Specifically, the private records of file have the Veteran listed under one last name and VA sought records under the other last name.  For these reasons, the Board finds that the AOJ should seek authorization to obtain these private medical records.  As the private records of file were submitted by the Veteran and do not appear complete, the Veteran should be asked to provide authorization and consent to obtain records from all previously seen private providers.  Thereafter, the AOJ should seek records from the identified providers, noting that the providers should search for records under both last names.   

In addition, a prior employer identified in an August 2009 VA Form 21-4192, Request for Employment Information in Connection for Claim for Disability Benefits, noted that the Veteran last worked in July 2008 and thereafter received disability benefits from MetLife.  The AOJ has not sought these records related to disability and, as such, should do so upon remand.     

Regarding VA treatment records, the claims file indicates that the Veteran has received VA treatment at the Miami, Florida, VA Medical Center (VAMC), El Paso, Texas, VAMC and Dallas, Texas, VAMC.  VA treatment records were last added from the Miami VAMC in October 2013 to Virtual VA and in June 2013 for the El Paso and Dallas Texas VAMCs.  Upon remand, the AOJ should seek updated VA treatment records.

Regarding VA examinations, the Veteran, in essence, has made assertions that his range of motion is more limited than documented in the most recent April 2010 VA examination.  In addition, the Veteran's current back disability include disc disease and he has reported that he has incapacitating episodes related to the service-connected disability; however, the April 2010 VA examination does not address this question.  Further, VA treatment records dated after this examination raise the issue of whether there are associated objective neurologic abnormalities associated with such service-connected disability.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  In this regard, in a December 2011 VA treatment record, the Veteran complained of pain radiating down his leg causing weakness and incontinence that had developed in the prior year.  Based on this suggestion of increased severity and to ensure that there is a VA examination of record that evaluates all aspects of his spinal disability under all applicable criteria, the Board directs that the Veteran be scheduled for another VA examination.   

In addition, as discussed above, the questions on appeal include whether the service-connected spine disability caused unemployability for the period from August 1, 2009 to August 19, 2010.  The Board finds that the examiner should address the issue of whether the service-connected spine disability caused unemployability for this period after the termination of the temporary total rating and prior to the current effective date for the grant of TDIU.  See generally Chotta v. Peake, 22 Vet. App. 80 (2008).  In this regard, the Board notes the basic schedular eligibility criteria are met considering the combined 70 percent rating effective during the period under question and that the disabilities affecting the orthopedic body system combine to more than 40 percent.  See 38 C.F.R. § 4.16(a). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate the claim for an increased rating for his service-connected lumbar and thoracic spine disability for the period from August 1, 2009 onward as well as the claim of entitlement to TDIU for the period from August 1, 2009 to August 19, 2010.

2.  Obtain treatment records from the Miami VAMC dated from October 2013 to the present, and from the El Paso and Dallas VAMCs dated June 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  The Veteran should be requested to identify any VA or non-VA healthcare provider who treated him for his spine disability.  The Veteran should be asked to provide authorization and consent to obtain records from all previously seen private providers (regardless as to whether he has previously provided authorization).  Thereafter , the AOJ should seek records from the identified providers , noting that the providers should search for records under both last names used.  In addition, the AOJ should seek records related to his disability benefits from the insurer MetLife following leaving employment in July 2008.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his service-connected lumbar and thoracic spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should describe the nature and severity of all manifestations of the disability to include any associated objective neurologic abnormalities.  In determining whether there is a neurologic abnormality of the lower extremities, the examiner should note that the Veteran is currently also in receipt of compensation for bilateral knee patellar tendonitis and residuals of cold injury to the feet.

In addition, the examiner should consider whether the service-connected disability involves intervertebral disc syndrome and, if so, the duration of any incapacitating episodes.  In this regard, the duration of any incapacitating episodes should be noted in number of weeks during a 12-month period and the examiner is to note that an incapacitating episode is a period of acute signs and symtpoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.

Lastly, the examiner is asked to offer an opinion as to whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, either singularly or jointly, for the period from August 1, 2009 to August 19, 2010, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In this regard, prior to August 19, 2010, the Veteran was service-connected for lumbar/thoracic disc disease, status post L4-S1 decompression and fusion with residual left L4 motor deficit, left and right elbow tendonitis, left and right knee patellar tendonitis, tinnitus, residual of cold injury to the bilateral hands and feet, scars associated with his back disability, and allergic rhinitis.  All opinions expressed should be accompanied by supporting rationale.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this Remand is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



